Citation Nr: 0914161	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-21 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether such claim be 
granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1959 to March 
1961, from May 1972 to June 1972, and from February 1973 to 
June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The Veteran was scheduled to appear for a Board hearing in 
March 2009; however, he failed to report for this hearing and 
no request for postponement has been received.  Therefore, 
his hearing request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2008).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A January 1997 rating decision denied service connection 
for PTSD because the Veteran lacked a current diagnosis of 
PTSD and had no confirmed in service stressor; the Veteran 
did not appeal this decision within one year of receiving 
notification.  

2.  Evidence added to the record since the January 1997 
rating decision relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
PTSD, and raises a reasonable possibility of substantiating 
that claim.



CONCLUSION OF LAW

Evidence added to the record since the January 1997 rating 
decision denying the Veteran's application for service 
connection for PTSD is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  An 
August 2003 letter to the Veteran informed him of the 
requirements to establish service connection; however, it did 
not adequately address his application to reopen a claim for 
service connection for PTSD.  Though this August 2003 letter 
did not comply with the dictates outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), (which established new 
notice requirements regarding claims that had been previously 
denied), the deficiency is harmless error, in light of the 
fact the Veteran submitted new and material evidence and the 
claim has been reopened.  In view of the holding below, no 
additional notice or development is indicated on these 
matters.
 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

As it relates to the Veteran's claim to reopen his service 
connection claim, the Board also finds that all necessary 
development of evidence has been completed.  Though he has 
not been provided an examination, the Veteran has presented 
sufficient evidence to reopen his service connection claim 
and at this juncture an examination is not necessary.  
Moreover, VA and private treatment records have been 
obtained.  The Veteran was also offered the opportunity to 
testify at a hearing before the Board, but he failed to 
appear and his request was deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d).  As the Board does not have notice 
of any additional relevant evidence, which is available but 
not obtained, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the claim to reopen his service connection claim 
for PTSD.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  

A January 1997 rating decision denied the Veteran's service 
connection claim for PTSD, finding the Veteran had no 
verified stressor and no current diagnosis of PTSD.  In 
making this decision, the RO considered the Veteran's service 
treatment and personnel records and a November 1996 statement 
from the Veteran regarding his in service stressors.  The RO 
also considered a December 1996 VA examination indicating the 
Veteran had no current diagnosis of PTSD.  Ultimately, the 
decision became final, after the Veteran failed to appeal 
this decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the January 1997 rating decision.  Of particular 
relevance is an October 1996 statement from the Veteran's VA 
physician indicating that the Veteran has PTSD.  Also, a 
September 2006 VA treatment note, documenting the Veteran's 
PTSD screening and diagnosis with PTSD, has been added to the 
record.  The Veteran has also submitted more specific 
information concerning the applicable timeframe for his 
claimed stressors.  

At the time of the January 1997 rating decision, there was no 
evidence of record that the Veteran had a diagnosis of PTSD; 
however, the Veteran has now presented evidence related to a 
previously unestablished necessary element of his claim.  
Specifically, he has presented evidence which provides 
support for his contention that he has a current diagnosis of 
PTSD.  The Board finds the newly submitted documents to be 
new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.


ORDER

New and material evidence having been presented, the 
Veteran's claim for service connection for PTSD is reopened.


REMAND

Sufficient efforts to verify the Veteran's claimed stressors 
have not been undertaken.  In July 2005 statement, the 
Veteran provided two-month windows for his claimed in-service 
stressors and an exact date related to the death of a friend 
in service.  Though the RO contacted the Department of the 
Navy-Navy History Center and received a May 2007 response 
that some of the applicable deck logs were classified, this 
correspondence further indicated that these records might be 
available upon specific request "to the appropriate command 
for review."  Additionally, this correspondence informed the 
RO that another responsible government agency maintained the 
deck logs that might assist in substantiating the Veteran's 
claimed stressors.  Accordingly, the claim must be remanded 
for further development.  

Though December 1996 and September 2003 VA examinations 
indicate the Veteran does not have a diagnosis of PTSD, 
recent VA records indicate the Veteran does have PTSD.  
Specifically, an October 1996 statement from the Veteran's 
primary care VA physician indicating the Veteran's treatment 
for PTSD, and his July 2003 addendum to this statement 
indicating his diagnosis is still accurate.  Additionally, 
May 2004, June 2004 and September 2006 VA treatment records 
specify the Veteran's diagnosis and treatment for PTSD.  
Correspondingly, the medical evidence of record fails to 
provide an adequate basis for the VA to adjudicate the 
Veteran's claim (should a stressor be confirmed), and a VA 
examination may be required.  See 38 U.S.C.A. § 5103A(d); see 
also McLendon v Principi, 20 Vet. App. 79 (2006); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Department of the Navy-Naval Historical 
Center and request the classified deck 
logs for the (i) USS Henry L. Stimson 
(SSBN-655) between June and July 1979, 
(ii) the USS Norfolk (SSBN 714) between 
March and May 1985, and (iii) the USS 
Jacksonville (SSBN 699) between August and 
September 1988.  The National Archives and 
Records Administration-Modern Military 
Records Branch should be contacted for the 
deck logs of (i) the USS Norfolk for 
September 1966 and for (ii) the USS George 
Washington (SSBN 598) from January to 
February 1975, from June to July 1975, and 
from October to November 1975, and 
necessary efforts should be made to 
confirm the death of Ron Sacasits on 
September 15, 1986.  These documents 
should be reviewed to ascertain if the 
Veteran's claimed stressors may be 
confirmed by the respective documentation.  
All correspondence and replies related to 
these requests should be associated with 
the Veteran's claims folder.

2.  Should a stressor be confirmed, the 
Veteran should be afforded a VA 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD based 
on the stressor(s) he describes.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current diagnosis of 
PTSD is related to the Veteran's military 
service and/or his claimed stressors.   

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


